      Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *    CRIMINAL NO.: 17-201

 v.                                               *    SECTION: “I” (3)

 LILBEAR GEORGE, ET AL.                           *

                                          *       *         *

                  GOVERNMENT’S PROPOSED JURY INSTRUCTIONS

       NOW INTO COURT, comes the United States of America, appearing through the

undersigned counsel, and, pursuant to Fed.R.Crim.P. 30, respectfully requests that the Court

include the following instructions in its charge to the jury. Leave is requested to submit additional

proposed instructions as they become necessary during the course of trial.

       In addition to the jury instructions typically provided by the Court, the government requests

the following Pattern and Substantive Instructions from Fifth Circuit Criminal Instructions (2019).

                     GENERAL AND PRELIMINARY INSTRUCTIONS

       ' 1.01          Preliminary Instructions

       ' 1.02          Note-Taking by Jurors

       ' 1.03          Introduction to Final Instructions

       ' 1.04          Duty to Follow Instructions

       ' 1.05          Presumption of Innocence, Burden of Proof, Reasonable Doubt

       ' 1.06          Evidence - Excluding What is Not Evidence

       ' 1.08          Evidence - Inferences - Direct and Circumstantial (Alternative A)

       ' 1.09          Credibility of Witnesses
Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 2 of 6



 ' 1.11      Impeachment by Prior Inconsistencies

 ' 1.12      Impeachment by Prior Conviction (Defendant’s Testimony)

 ' 1.13      Impeachment by Prior Conviction B Witness Other Than Defendant

 ' 1.15      Accomplice-Informer-Immunity

 ' 1.16      Accomplice-Co-Defendant-Plea Agreement

 ' 1.18      Expert Opinion Testimony

 ' 1.19      On or About

 ' 1.20      Venue - Conspiracy

 ' 1.21      Caution - Consider Only Crime Charged

 ' 1.22      Caution - Punishment

 ' 1.25      The Indictment, Multiple Defendants, Multiple Counts

 ' 1.26      Duty to Deliberate

 ' 1.28      Confession-Statement-Voluntariness

 § 1.31      Identification Testimony

 ' 1.33      Possession

 ' 1.41      “Knowingly” - To Act

 ' 1.44      Interstate Commerce - Defined

 ' 1.45      Summaries and Charts Received in Evidence

 ' 1.48      Cautionary Instruction During Trial – Transcript of Tape-Recorded
             Conversation

 ' 1.50      Summaries and Charts Not Received in Evidence

 ' 1.51      Summaries and Charts Received in Evidence Pursuant to Federal Rule of
             Evidence 1006




                                        2
     Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 3 of 6



                         SUBSTANTIVE OFFENSE INSTRUCTIONS

         § 2.04        18 U.S.C. § 2, Aiding and Abetting (Counts 2 and 3)

         ' 2.44A       18 U.S.C. § 924(c), Brandishing of a Firearm During and In Relation to a
                       Crime of Violence (Count 3)

         § 2.73B       18 U.S.C. § 1951(a), Affecting Commerce by Robbery (Counts 1 and 2)

         In addition to the aforementioned Fifth Circuit Criminal Instructions (2019), the

government requests the following substantive offense instruction from the Seventh Circuit

Criminal Instructions (2020) be used for Count 4 of the Second Superseding Indictment, 18 U.S.C.

§ 1512 (c)(1).

                                 PROPOSED INSTRUCTION

         Count 4 of the Second Superseding Indictment charges that between December 18, 2013,

and April 17, 2014, said dates being approximate, in the Eastern District of Louisiana, Lilbear

George, aka “Bear,” aka “Allen Santee,” did attempt to and corruptly alter, destroy, mutilate, and

conceal an object, that is, a cellular telephone and the information contained thereon, with the

intent to impair the object’s integrity or availability for use in an official proceeding, that is, a

federal grand jury. For purposes of these instructions, an official proceeding need not be pending

or about to be instituted at the same time of the offense. The term “official proceeding” as used in

these instructions means the federal grand jury for the Eastern District of Louisiana. The term

“corruptly” as used in these instructions, means that the defendant acted with the purpose of

wrongfully impeding the due administration of justice.

         Title 18, United States Code, Section 1512(c)(1) makes it a crime for anyone to obstruct

justice. For you to find Lilbear George, aka “Bear,” aka “Allen Santee,” guilty of Count 4, you

must be convinced that that government has proved each of the following beyond a reasonable

doubt.


                                                 3
     Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 4 of 6



        First, that Lilbear George, aka “Bear,” aka “Allen Santee,” attempted to, alter, destroy,

mutilate, and conceal an object, that is, a cellular telephone and the information contained thereon;

        Second, that Lilbear George, aka “Bear,” aka “Allen Santee,” acted corruptly; and

        Third, that Lilbear George, aka “Bear,” aka “Allen Santee,” acted with the intent to impair

the objects integrity or availability for use in an official proceeding, that is, a federal grand jury.

Fed. Crim. Jury Instr. 7th Cir. 1512(c)(1) (2020 Ed.)

United States v. Matthews, 505 F.3d. 698, 704-09 (7th Cir. 2007).


                                                        Respectfully submitted,

                                                        PETER G. STRASSER
                                                        UNITED STATES ATTORNEY


                                                        s/ Brittany L. Reed
                                                        BRITTANY L. REED
                                                        Assistant United States Attorney
                                                        Louisiana Bar Roll Number 31299
                                                        Email: Brittany.Reed2@usdoj.gov
                                                        650 Poydras Street, Suite 1600
                                                        New Orleans, Louisiana 70130
                                                        Telephone: (504) 680-3031
                                                        Email: Brittany.Reed2@usdoj.gov


                                                        s/ Gregory M. Kennedy
                                                        GREGORY M. KENNEDY
                                                        Assistant United States Attorney
                                                        Louisiana Bar Roll Number 20896
                                                        650 Poydras Street, Suite 1600
                                                        New Orleans, Louisiana 70130
                                                        Telephone: (504) 680-3102
                                                        Email: Greg.Kennedy@usdoj.gov




                                                   4
     Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 5 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 17, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to counsel for
defendant.

                                                     s/ Brittany L. Reed
                                                     BRITTANY L. REED
                                                     Assistant United States Attorney




                                                 5
Case 2:17-cr-00201-LMA-DMD Document 1089 Filed 08/17/20 Page 6 of 6




                                 6
